                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


 Matthew Dils,

        Plaintiff,

 vs.                                             No.:

 Wal-Mart Stores Inc. and The Coca-
 Cola Company,

        Defendants.

             PETITION AND NOTICE OF REMOVAL TO FEDERAL COURT


       TO:    The United States District Court
              Eastern District of Tennessee
              800 Market Street, Suite 130
              Knoxville, Tennessee 37902

       PLEASE TAKE NOTICE that Defendants, Wal-Mart Stores, Inc. and Coca-Cola

Consolidated, Inc., incorrectly named as The Coca-Cola Company, hereby remove this

action, pursuant to 28 U.S.C. § 1441, from the Circuit Court for Knox County,

Tennessee to the United States District Court for the Eastern District of Tennessee, and

respectfully states to this Court as follows:

       1.     On or about June 3, 2019, Matthew Dils commenced a civil action against

Defendants by filing a Complaint in the Circuit Court for Knox County, Tennessee.

       2.     The Plaintiff secured service of the Complaint on Defendants on June 7,

2019. The Plaintiffs’ Complaint seeks damages in the amount of $1,000,000.00. Copies

of the Complaint and all other pleadings filed to date in the Knox County Circuit Court

are attached hereto and incorporated by reference herein as Collective Exhibit A.


                                        Page 1 of 4

Case 3:19-cv-00245-JRG-DCP Document 1 Filed 07/03/19 Page 1 of 4 PageID #: 1
       3.     For the reasons stated below, this Court has jurisdiction over the state

court action pursuant to 28 U.S.C. § 1332, because it is a civil action in which the

amount in controversy exceeds the sum of $75,000.00, exclusive of costs and interest,

and it is between citizens of different states.

I.     The Defendants have satisfied the procedural requirements for removal.

       4.     This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b),

because it is filed “within thirty days after receipt by the defendant . . . of a copy of the

initial pleading setting forth the claim for relief upon which such action or proceeding is

based.” 28 U.S.C. § 1446(b) (2019).

       5.     The United States District for the Eastern District of Tennessee includes

the county in which the state court action is now pending. Therefore, this Court is a

proper venue for this action pursuant to 28 U.S.C. § 123(a)(3) and § 1441(a).

       6.     Pursuant to 28 U.S.C. § 1446(d), the Defendants have filed written notice

of this removal with the Clerk of the State Court in which the action is currently pending.

Copies of the Notice of Filing, together with this Notice of Removal, are being served

upon Plaintiffs’ counsel pursuant to 28 U.S.C. § 1446(d).

II.    Removal is proper in the present case.

       7.     The amended Complaint seeks damages in the amount of $1,000,000.00

and therefore the amount in controversy of said action exceeds the sum or value of

$75,000.00. See Collective Exhibit A.

       8.     There is complete diversity between the Plaintiffs and the Defendants. In

the Plaintiff’s Complaint, the Plaintiff admits that he is a citizen and resident of the State

of Tennessee. (Compl. ¶ 1).        The Plaintiff also admits in his Complaint that both



                                         Page 2 of 4

Case 3:19-cv-00245-JRG-DCP Document 1 Filed 07/03/19 Page 2 of 4 PageID #: 2
Defendants are foreign corporations. (Compl. ¶¶ 2-3). Thus, complete diversity exists

among the parties in this case.

      WHEREFORE, the Defendants respectfully remove this action from the Knox

County Circuit Court, bearing docket number 3-203-19 to this Court.

      This the 3rd day of July, 2019.

                                             Respectfully submitted,

                                             MCANGUS GOUDELOCK & COURIE, LLC


                                             __/s/ Joshua A. Wolfe______________
                                             JOSHUA A. WOLFE, 23101
                                             HEATHER INMAN, 022806
                                             520 West Summit Hill Drive, Suite 905
                                             Knoxville, Tennessee 37902
                                             Phone: (865) 243-2743
                                             Facsimile: (865) 381-1417
                                             Email: joshua.wolfe@mgclaw.com

                                             ATTORNEY FOR COCA-COLA
                                             CONSOLIDATED, INC.


                                             HOWELL & FISHER, PLLC


                                             /s/ Elle Kern by J.A.W. w/ per.__________
                                             G. ANDREW ROWLETT, 16277
                                             ELLE G. KERN, 34301
                                             3310 West End Avenue
                                             Suite 550
                                             Nashville, Tennessee 37203
                                             Phone: (615) 921-5219
                                             Facsimile: (615) 244-3518
                                             Email: ekern@howell-fisher.com

                                             ATTORNEY FOR WAL-MART STORES,
                                             INC.




                                        Page 3 of 4

Case 3:19-cv-00245-JRG-DCP Document 1 Filed 07/03/19 Page 3 of 4 PageID #: 3
                                 CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system which will send notification of such filing to all attorneys of

record.


          This the 3rd day of July, 2019.



                                                          _/s/ Joshua A. Wolfe____________
                                                          JOSHUA A. WOLFE




                                            Page 4 of 4

Case 3:19-cv-00245-JRG-DCP Document 1 Filed 07/03/19 Page 4 of 4 PageID #: 4
